United States Court of Appeals
                              FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 01-2572
                                    ___________

John M. Ricks,                           *
                                         *
                   Appellant,            * Appeal from the United States
                                         * District Court for the District
      v.                                 * of Minnesota.
                                         *
T. C. Peterson; Joe Jarvis,              *      [UNPUBLISHED]
                                         *
                   Appellees.            *
                                    ___________

                               Submitted: October 29, 2001

                                   Filed: November 2, 2001
                                    ___________

Before HANSEN, FAGG, and BEAM, Circuit Judges.
                           ___________

PER CURIAM.

        Federal inmate John M. Ricks brought this action under Bivens v. Six
Unknown Named Agents of Fed. Bureau of Narcotics, 403 U.S. 388 (1971), against
federal corrections officials, alleging inadequate conditions of confinement and
mishandling of his privileged correspondence. Ricks now appeals the district court's
dismissal without prejudice for failure to exhaust available administrative remedies,
arguing he was not required to exhaust because his complaint sought only monetary
relief. Having carefully reviewed the record and relevant administrative procedures,
we conclude the dismissal was proper. See Booth v. Churner, 121 S. Ct. 1819 (2001)
(federal administrative remedies procedures did authorize corrective action on the
subject of Rick's complaint, and therefore 42 U.S.C. § 1997e(a) mandated
exhaustion.) Rick's remaining arguments are either meritless or do not warrant
consideration in light of our affirmance. We affirm the district court. See 8th Cir. R.
47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                         -2-